Citation Nr: 1813913	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-54 028	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for soft tissue carcinoma.

7.  Entitlement to service connection for hypertension.





ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing acuity in the right ear and level I hearing acuity in the left ear.

2.  Tinnitus is etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1960 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  In January 2018, the Veteran was notified that due to audio malfunctions, a complete transcript of the proceedings was not obtained.  The Veteran was offered the opportunity to request another hearing and informed that if he did not respond within 30 days, the Board would assume that he does not desire an additional hearing.  No response has been received. 

I. Increased Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2017).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be considered separately.  38 C.F.R. 
§ 4.86 (b).

The Veteran underwent VA examination in May 2016.  Puretone thresholds values revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
60
LEFT
25
25
30
45
65
Average puretone thresholds were 32.5 in the right ear and 41.25 in the left ear.  Speech discrimination scores were 100 percent for the right ear and 96 percent for the left ear.

Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I in the left ear.  Where hearing loss is at Level I in one ear and Level I in the other, a noncompensable percent rating is assigned under Table VII.  The Board notes that the May 2016 audiogram results do not establish the requisite criteria for application of Table VIA. See 38 C.F.R. §§ 4.85, 4.86.

Accordingly, the evidence is not sufficient to demonstrate that the Veteran's hearing loss meets the criteria for a compensable rating during the period on appeal.  38 C.F.R. § 4.85.

As the preponderance of the evidence is against the claim for a compensable rating percent for bilateral hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Tinnitus

The Veteran contends that he incurred tinnitus as a result of in-service noise exposure.  Although there is no contemporaneous evidence showing that the Veteran complained of or sought treatment for tinnitus during service, and he was not diagnosed with tinnitus during service, the Board finds that noise exposure is consistent with his in-service duties.  Moreover, the Veteran has been granted service connection for bilateral hearing loss and acoustic trauma was conceded as such was found to be consistent with his military duties.

The Veteran was afforded a May 2016 VA examination.  The examiner indicated that the Veteran reported tinnitus that had an onset of five years ago, occurring once a week and lasting seconds.

In the Veteran's July 2016 notice of disagreement (NOD), he stated that the VA examiner misquoted him and that he has had a constant ringing in his ears since service.

The Veteran as a layperson is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent report of ongoing symptoms of tinnitus since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.

Based on the Veteran's credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

REMAND

Low Back Disability

The Veteran asserts that he has a low back disability that is related to service.  Specifically, he has provided numerous statements detailing an in-service injury to his back.  The Veteran stated that in approximately 1962 to 1963, his plane was unable to land in Bangkok because of high winds and inclement weather.  The plane was diverted to an alternate landing site and the plane hit the runway hard causing the tires to blow and the plane skidded on its bottom for hundreds of feet, causing major damage.  The Veteran stated that he had to remove the equipment from the plane and store it in a secure place until another plane could arrive.  He further asserts that in the process of relocating the equipment, he injured his back.  The Veteran stated that normally, he would have gone to the doctor for treatment, but in Thailand it was impossible to discuss the way he received the injury because of security concerns.  He avers that he has had lower back pain since this incident.

A September 2014 private treatment record reflects diagnoses of lumbar stenosis and lumbar spondylosis.  

The Veteran has not been afforded a VA examination with the opportunity to obtain an opinion to determine whether the Veteran's low back disability is associated with service.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed low back disability.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Manlincon Issues

The Veteran filed a timely notice of disagreement regarding a January 2017 rating decision that denied service connection for prostate cancer, coronary artery disease, soft tissue carcinoma, and hypertension, which puts the issues in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand that issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. Issue a statement of the case regarding the issues of entitlement to service connection for prostate cancer, coronary artery disease, soft tissue carcinoma, and hypertension.

3. Schedule the Veteran for a VA spine examination to determine the etiology of his current low back disability.

The Veteran is competent to report his symptoms and history, to include the reports of an in-service back injury.  

The examiner is asked to identify any current spine disability and for each disability identified, opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service, to include his allegations of a back injury incurred in a plane crash.

A complete rationale for the opinion is requested.

4. Following any additional indicated development, the AOJ should readjudicate the claim or claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Texas Veterans Commission

Department of Veterans Affairs


